DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Sun on 7/26/2021.

The application has been amended as follows: 

Claim 1:		A guidewire adjuster, comprising: a support mechanism having a lumen extending from a proximal end of the support mechanism to a distal end of the support mechanism for a guidewire to extend therethrough; and a driving mechanism for driving the guidewire to move back and forth in the lumen, wherein the support mechanism is configured as an inner tube, the driving mechanism is configured as an outer sleeve slidably mounted around the inner tube; and wherein the inner tube threaded fitting structure fixedly connectable with an operation handle of a delivery system.

Claim 21 is cancelled. 

Reasons for Allowance
Claims 1, 4, 12-20 and 23-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: In combination with the reminder of claims 1 and 23, no art on record, alone or in combination could be found to teach: (claim 1) a threaded fitting structure fixedly connectable with an operation handle of a delivery system or (claim 23) wherein a circumferential limit mechanism is provided between the inner tube and the outer sleeve, wherein the circumferential limit mechanism comprises a guide groove extending axially in a side wall of one of the inner tube and the outer sleeve, and a limit pin provided on the other one of the inner tube and outer sleeve, with the limit pin retained in the guide groove.
The closest art found was Tockman (6,033,414). In view of claim 1, Tockman did not support a threaded fitting structure fixedly connectable with an operation handle of a delivery system. The device of Tockman is designed to be used on its own and is not designed to attach to another piece / be used simultaneously while attached to another device. Furthermore adding a threaded fitting structure would impede the devise ability .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771